INVESTMENT COMPANY BOND Bond No. 00 FI 0234111-08 Hartford Fire Insurance Company Hartford, CT 06115 (Herein called UNDERWRITER) DECLARATIONS Item 1. Name of Insured (herein called INSURED(S)): The Berkshire Funds; The Berkshire Focus Fund Principal Address: 475 Milan Drive, Suite 103 San Jose, CA 95134 Item 2. Bond Period: from 12:01 a.m. onJuly 1, 2008to 12:01 a.m. onJuly 1, 2009 Standard Time.(MONTH, DAY, YEAR)(MONTH, DAY, YEAR) Item 3. Limit of Liability: $250,000 Provided however, that if specific limits, are shown below as applicable to any specified COVERAGE, such specific limits shall apply to the coverage provided by such COVERAGES and are in lieu of, and not in addition to, the above bond Limit of Liability. If "Not Covered" is inserted below beside any specified COVERAGE, the coverage provided by such COVERAGE is deleted from this bond. COVERAGES Limit of Liability Deductible I. Employee $250,000 $0 II. Premises $250,000 $5,000 III. Transit $250,000 $5,000 IV. Forgery or Alteration $250,000 $5,000 V. Securities $250,000 $5,000 VI. Counterfeit Currency $250,000 $5,000 VII. Computer Systems Fraudulent Entry $250,000 $5,000 VIII. Voice Initiated Transaction $250,000 $5,000 IX. Telefacsimile Transfer Fraud $250,000 $5,000 X. Uncollectible Items of Deposit $25,000 $5,000 XI. Audit Expense $25,000 $5,000 XII. Stop Payment $25,000 $5,000 XIII. Unauthorized Signatures $250,000 $5,000 No Deductible shall apply to any loss under COVERAGE I. sustained by any "Investment Company". Item 4. The Coverages provided by this Bond are also subject to the terms of the following riders issued herewith: F6016; F6018; F5267, HG00H00900 Mailing Address for Claims Endorsement Item 5. The INSURED by the acceptance of this bond gives notice to the UNDERWRITER terminating or canceling prior bond(s) or policy(ies) No.(s) 00 FI 0234111-07 such termination or cancellation to be effective as of the time this bond becomes effective. This bond will not be valid unless countersigned by our duly authorized representative. Countersigned by /s/ Kenneth McNally Signed, this 21st day of August, 2008 Kenneth McNally, Authorized Representative The UNDERWRITER, in consideration of the payment of premium, and in reliance upon all statements made and information furnished to the UNDERWRITER by the INSURED in applying for this bond, and subject to the DECLARATIONS, COVERAGES, GENERAL CONDITIONS, DEFINITIONS AND LIMITATIONS and other terms hereof, agrees to indemnify the INSURED for: COVERAGES I. EMPLOYEE Loss to the INSURED directly resulting from "Larceny or Embezzlement" committed by any "Employee", acting alone or in collusion with others. II. PREMISES A. PROPERTY Loss of "Property" directly resulting from robbery, burglary, larceny (common-law or statutory), mysterious disappearance, damage, destruction or removal from the possession, custody or control of the INSURED, while such "Property" is in the custody of or deposited within any office or premise. B. OFFICE EQUIPMENT Loss of, or damage to furnishings, fixtures, supplies, equipment, safes or vaults within any of the INSURED'S offices directly resulting from robbery, burglary or larceny (common law or statutory) of such offices, or attempt thereat. Loss resulting from damage to any office directly resulting from robbery, burglary or larceny (common law or statutory) of such office, or attempts thereat is also covered, provided that the INSURED is the owner of such offices, furnishings, fixtures, supplies, equipment, safes or vaults or is legally liable for such loss or damage always excepting, however, loss or damage through fire and all loss to electronic data processing equipment. III.
